DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holte et al. (U.S. Patent No. 5,397,000) in view of Wang et al. (U.S. Pub. No. 20090120939).
Regarding Claim 1, Holte et al. discloses a cooler, comprising: a body comprising a plurality of side walls 126/128 (Figure 6) and a bottom wall 130 (Figure 6) that surround an interior region that provides a product storage area (Figure 6), wherein each of the plurality of side walls and the 5bottom wall include an interior wall and an exterior wall (Figure 6), the interior wall having an interior surface that faces the interior region (Figure 6), and the exterior wall having an exterior surface that faces an outer environment exterior to the cooler (Figure 6), wherein the interior wall and the exterior wall of the plurality of side walls and the bottom wall are separated by a space between the interior wall and the exterior wall (Figure 6), and wherein the interior wall and the exterior wall of the plurality of side walls 10meet and form atop rim of the body (Figure 6); a lid 132 (Figure 6) comprising a top wall (Figure 6), wherein the top wall includes an inner wall and an outer wall (Figure 6), the inner wall having an inner surface that faces the interior region when the lid is in a closed position (Figure 6), and the outer wall having an outer surface that faces the outer environment (Figure 6), the inner wall of the lid providing a seal 142 (figure 6) with the top rim of the body and enclosing the product storage 15area when the lid is in the closed position (Figure 6), and the lid at least partially exposing the interior region of the body when the lid is in an open position (Figure 6, when lid open), wherein the lid and the body are insulated (column 2, lines 65-68), wherein the cooler is capable of maintaining a temperature differential between an inside of the cooler and an outside of the cooler and capable of maintaining a pressure differential between the inside of the cooler and the outside of the 20cooler (Figure 6; column 8, lines 1-33), and wherein the cooler is a transportable cooler capable of transporting products contained within the product storage area (Figure 6); and a pressure release assembly attached to at least one of the plurality of side walls of the body, the pressure release assembly being capable of bi-directional air flow and of neutralizing the pressure differential between the inside of the cooler and the outside of the cooler (within 168 and surrounding space; figure 6), wherein 25the pressure release assembly comprises: an outside air exhaust or intake channel through which outside air may enter the cooler (figure 6, within 168 and surrounding area), a plunger including a shaft 168 (Figure 6).  Holte et al. does not disclose a pressure release button, the plunger coupled to the pressure release button to 30selectively move with respect to an opening at one end of the outside air exhaust or intake12152448337.1U.S. Patent ApplicationAttorney Docket No. 113349-8001.US06 channel to allow air from the outside of the cooler to enter the inside of the cooler through the opening.  However, Wang et al. teaches a pressure release button 30 (Figure 3; paragraph 35) which when combined with Holte et al. would be coupled to the plunger.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holte et al. to include a pressure release button, as taught by Wang et al. in order to allow for the user not to require their thumb to cover the opening. 
Regarding Claims 2 and 4 , Wang et al. teaches the pressure release assembly comprises a spring configured to apply a force to retain the pressure release button in an unpressed position and the pressure release assembly is operable to neutralize the pressure differential between the inside of the cooler and the outside of the cooler by movement 10of the pressure release button against the force applied by the spring so that the plunger is moved from the blocking position to an unobstructive position with respect to the opening at the one end of the outside air exhaust or intake channel. (figure 3; spring 35, figure 1).
Regarding Claim 3, Holte et al. discloses the force applied by the spring to retain the pressure release button in the unpressed portion retains the plunger in a blocking position to provide an air stop to the outside air exhaust or intake channel (figure 6).
Regarding Claim 7, Holte et al. discloses one or both of the body and the lid comprises a reinforcement member disposed in the space between the interior wall and the exterior wall, the reinforcement member configured to provide resistance to deformation or rupture of the body from a result of a load generated on the cooler (the thermal insulation layer is considered reinforcement, figure 6).
Regarding Claim 8, Holte et al. discloses the lid and the body are insulated by a thermally insulative material disposed between the interior wall and the exterior wall of the plurality of side walls and the bottom wall of the body and between the inner wall and the outer wall of the top wall of the lid (column 2, lines 65-68).
Regarding Claim 10, Holte et al. discloses the seal is configured to rest on a protrusion of the top rim of the body when the lid is in the closed position (Figure 6).
Regarding Claim 11, Holte et al. discloses the seal is capable of forming an airtight seal when the lid 25is in the closed position (Figure 6).
Regarding Claim 12, Wang et al. teaches the pressure release button is configured to mechanically move when a force is applied to an outside-facing surface of pressure release button 30 (Figure 3).
Regarding Claim 13, Holte et al. discloses the pressure release assembly is attached to the exterior 10wall of the at least one of the plurality of side walls of the body (Figure 6).
Regarding Claim 14, Holte et al. discloses the pressure release assembly comprises a housing (figure 6, portion which 158 is placed within), wherein the housing includes a first opening (Figure 6) and a second opening (Figure 6) positioned between the outside air exhaust or intake channel, the first opening leading to the outside of the cooler, and the second opening leading to the inside of the cooler (Figure 6).
Regarding Claim 15, Holte et al. discloses the housing of the pressure release assembly is attached to the exterior wall of the at least one of the plurality of side walls of the body (Figure 6), where the at least one of the plurality of side walls includes a hole that aligns with the second opening (Figure 6).  
Regarding Claim 16, Wang et al. teaches a first portion of the pressure release button 30 (Figure 3) is exposed outward from the pressure release assembly to face the outer environment (figure 3) and a second portion 20of the pressure release button is exposed inward (Figure 3) within the pressure release assembly coupling to the shaft of the plunger (when combined with Holte et al.).
Regarding Claim 17, Holte et al. discloses the air from the outside of the cooler is able to enter into the outside air exhaust or intake channel through at least one side opening on a side of the outside air exhaust or intake channel (Figure 6).
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holte et al. (U.S. Patent No. 5,397,000) in view of Wang et al. (U.S. Pub. No. 20090120939) and Berchtold (U.S. Patent No. 3,389,824).
Regarding Claims 6 and 18, Holte et al. and Wang et al. teach all the limitations substantially as claimed except for at least one grip or handle disposed on a portion of the lid to provide a structure of the lid to manually open or close the lid with respect to the body.  However, Berchtold teaches at least one grip or handle 14 (Figure 2) disposed on a portion of the lid to provide a structure of the lid to manually open or close the lid with respect 10to the body (Figure 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holte et al. and Wang et al. to include at least one handle, as taught by Berchtold, in order to allow for easy opening of the container.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holte et al. (U.S. Patent No. 5,397,000) in view of Wang et al. (U.S. Pub. No. 20090120939) and Stewert, III (U.S. Patent No. 6,003,719).
Regarding Claim 9, Holte et al. and Wang et al. teach all the limitations substantially as claimed except for the thermally insulative material includes a radiation 20reflecting material to reflect radiative infrared energy that causes conductive or convective heat transfer.  However, Stewert, III teaches a radiation reflecting material 14 (Figure 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holte et al. and Wang et al. to include radiation reflecting material, as taught by Stewert, III, in order to help maintain the temperature within the container.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive.  Applicant argues that Holte et al. and Wang et al. do not teach a pressure release assembly which is capable or bi-directional air flow.  However, the rod 168 of Holte et al. has a hollow center which is open at both ends (Column 7, lines 16-20) which would allow for air to travel either direction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-16 of U.S. Patent No. 11,319,137. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent read on the claims of the application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733